              Case 4:20-cv-04717-SBA Document 74-1 Filed 01/25/21 Page 1 of 2




 1
     DAVID L. ANDERSON (CABN 149604)
 2   United States Attorney
     SARA WINSLOW (DCBN 457643)
 3   Chief, Civil Division
     J. WESLEY SAMPLES (CABN 321845)
 4   Assistant United States Attorney

 5            450 Golden Gate Avenue, Box 36055
              San Francisco, California 94102-3495
 6            Telephone: (415) 436-7200
              FAX: (415) 436-7234
 7            wes.samples@usdoj.gov

 8   Attorneys for Defendant

 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                         OAKLAND DIVISION

13
     COMMONWEALTH OF MASSACHUSETTS;                          CASE NO. 4:20-cv-04717 SBA
14   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Xavier Becerra, Attorney General of California; STATE
15   OF COLORADO; STATE OF CONNECTICUT; STATE                DECLARATION IN SUPPORT OF
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                JOINT STIPULATION TO CONTINUE
16   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;             DEADLINE FOR REPLY, AND SET
     STATE OF MAINE; STATE OF MARYLAND;                      CASE MANAGEMENT CONFERENCE,
17   ATTORNEY GENERAL DANA NESSEL on behalf of
     the PEOPLE OF MICHIGAN; STATE OF
18   MINNESOTA by and through Attorney General Keith
     Ellison; STATE OF NEVADA; STATE OF NEW
19   JERSEY; STATE OF NEW MEXICO; STATE OF NEW
     YORK; STATE OF NORTH CAROLINA ex rel.
20   Attorney General Joshua H. Stein; STATE OF
     OREGON; COMMONWEALTH OF
21   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
22   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
23
             Plaintiffs,
24
        v.
25
     PHIL ROSENFELT, in his official capacity as Acting
26   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
27
             Defendants.
28
                                                                                          1
     SAMPLES DECL. ISO JOINT STIPULATION
     CASE NO. 4:20-CV-04717 SBA
             Case 4:20-cv-04717-SBA Document 74-1 Filed 01/25/21 Page 2 of 2




 1

 2 I, J. Wesley Samples, declare as follows:

 3      1. I am an Assistant United States Attorney and represent the Defendants in the above captioned

 4 matter. I am a member in good standing of the State Bar of California. The Matters stated in this

 5 declaration are true of my own knowledge, and if necessary, I could and would competently testify to

 6 them.

 7      2. In the Joint Stipulation Plaintiffs and Defendants jointly request to set a Case Management

 8 Conference for Wednesday, March 24, 2021, with a Joint Case Management Statement to be filed on or

 9 before Wednesday, March 17, 2021.

10      3. In the Joint Stipulation Plaintiffs and Defendants also jointly request to continue the deadline for

11 Defendant’s Reply, which is presently due on January 27, 2021.

12      4. The Parties are requesting these changes to accommodate the appointment, and as necessary, the

13 confirmation process, for the appointees of the new administration, so that the U.S. Department of

14 Education may set its position on the barrower defense regulation at issue in this case.

15      5. This is the third request to modify the schedule in this case, and this request will not impact any

16 deadlines other than those indicated herein.

17

18          I declare under penalty of perjury under the laws of the United States that the above is true and

19 accurate. Executed with 25th day of January , 2021, in San Francisco, CA.

20

21 DATED: January 25, 2021                                Respectfully submitted,

22                                                        /s/ J. Wesley Samples
                                                          J. WESLEY SAMPLES
23                                                        Assistant United States Attorney
24
                                                          Attorneys for Defendant
25

26

27

28
                                                                                                                 2
     SAMPLES DECL. ISO JOINT STIPULATION
     CASE NO. 4:20-CV-04717 SBA
